Citation Nr: 0733721	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-38 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran had 20 years of active duty service (including a 
period or periods of service in Vietnam) ending with his 
retirement in June 1977.  He died in October 1994.  The 
appellant is advancing her appeal as the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant's notice of disagreement was received in 
June 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.

The issue on appeal was originally scheduled for a Board 
hearing at the RO (Travel Board).  The appellant failed to 
appear for her scheduled hearing in April 2005.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
a May 1998 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for the cause 
of the veteran's death has been received since the May 1998 
rating decision.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision which denied reopening a 
claim of entitlement to service connection for the cause of 
the veteran's death is final.  38 U.S.C.A. § 7105(a) (West 
2002).

2.  New and material evidence has been received since the May 
1998 rating decision denying service connection for the cause 
of the veteran's death; and thus, the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R 
§§  3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect 
of the regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The April 2004 VCAA letter 
effectively notified the appellant of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the April 2004 VCAA letter notified the appellant of the need 
to submit any pertinent evidence in the appellant's 
possession.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that she may have.

Further, the April 2004 VCAA letter was sent to the appellant 
prior to the June 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with a April 2004 VCAA letter with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating for her disability claim or the effective 
date of the disability.  To the extent that such notice may 
be deficient in any respect, the matter is effectively moot 
in light of the following decision which finds that the 
preponderance of the evidence is against reopening the 
appellant's claim.

It is also noted that the April 2004 VCAA letter acknowledged 
that the appellant wanted to reopen her claim.  The appellant 
was informed that to establish a service connection for 
veteran's cause of death, she was advised to send medical 
evidence that will show a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or disease that began during service.  In effect, 
the April 2004 VCAA letter advised her of the applicable laws 
and regulations by informing her of the information and 
evidence necessary to reopen her claim of service connection 
for the cause of the veteran's death.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).

The Board further notes that the status of the appellant's 
husband as a veteran has never been contested.  VA has always 
adjudicated her claim based on her husband's status as a 
veteran as defined by 38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and private, have been obtained.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

Legal Criteria

A review of the record shows that the claim of entitlement to 
service connection for the cause of the veteran's death was 
denied by the RO in November 1994.  The appellant was 
informed of the November 1994 decision and failed to file a 
notice of disagreement to initiate an appeal.  The November 
1994 decision therefore became final.  38 U.S.C.A. § 7105.
  
A request to reopen the appellant's claim was received in 
August 1997.  The RO denied the request to reopen by rating 
decision in May 1998.  The appellant did not appeal, and the 
May 1998 decision also became final.  38 U.S.C.A. § 7105.

Another request to reopen the appellant's claim was received 
in January 2004.  By rating decision in June 2004, the RO 
denied the appellant's claim to reopen.  The present appeal 
ensued.

The request to reopen the appellant's claim for the cause of 
the veteran's death     involves an underlying claim of 
service connection.  38 U.S.C.A. § 1310.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be 
resolved by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).  For a service-connected disability to be 
considered the principal or primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Applicable law provides that a veteran who, during active 
service, served during a certain time period in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116; See also Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Regulations further provide, in pertinent part, that if a 
veteran was exposed to an herbicide agent (such as Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); Type II diabetes mellitus, and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. See 38 C.F.R. § 3.309(e); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

The appellant is seeking entitlement to VA death benefits as 
a surviving spouse. More specifically, she is claiming that 
the veteran's malignant melanoma is secondary to his exposure 
to herbicides and sunlight while stationed in Vietnam as a 
helicopter technician inspector.  Applicable law provides 
that a claim which is the subject of a prior final decision 
may nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of last final 
decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Analysis

A review of the record shows that the RO denied the initial 
claim in November 1994 stating that the conditions that 
caused the veteran's death were not shown to have been 
service related.  The RO continued that the evidence of 
record did not show any disabilities which were related to 
service and which contributed to the veteran's death.

A request to reopen the appellant's claim was received in 
August 1997.  By rating decision in May 1998, the RO denied 
reopening the appellant's claim for service connection for 
the cause of the veteran's death.  The RO noted that although 
the appellant provided additional evidence in support of her 
claim, that information did not constitute new and material 
evidence since a copy of the veteran's death certificate was 
already available when the previous determination was made.  
The RO continued that even though malignant melanoma and 
malignant ascites contributed to the veteran's death, those 
conditions have not been associated with Agent Orange 
exposure.  

Pertinent evidence of record at the time of the May 1998 
rating decision consisted of the veteran's service medical 
records that do not show any treatment or diagnosis of 
melanoma.  Also of record was a death certificate noting that 
the immediate cause of death as respiratory arrest due to 
acute or chronic renal failure, malignant ascites, and 
malignant melanoma; additionally noted was that central 
nervous system metastases was the other significant condition 
contributing to death but not related to the aforementioned 
cause.  In addition, various private medical records from 
John Carlson, M.D. showed treatments for malignant melanoma 
and malignant ascites from August 1994 to October 1994.  

Evidence received since the May 1998 rating decision includes 
a January 2004 internet article noting that Air Force 
veterans who were exposed to Agent Orange during the Vietnam 
War have an increased risk of prostate cancer and melanoma.  
This item of new evidence must be viewed in light of the 
prior final denial.  It appears that the prior denial was 
based on a finding that there was no persuasive evidence of a 
causal relationship between herbicide exposure and melanoma.  
The January 2004 article, which must be presumed to be 
credible for purposes of the new and material evidence 
analysis, suggests such a causal relationship.  The Board 
finds that this item of new evidence relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for veteran's cause of death; is 
neither cumulative nor redundant; and raises a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds the 
claim of entitlement to service connection for the cause of 
the veteran's death is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for cause of the veteran's 
death.  To that extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.


REMAND

Review of the record reveals that the RO found no new and 
material evidence to reopen the claims.  Where the RO 
initially finds no new and material evidence to reopen and 
the Board then finds that such new and material evidence has 
in fact been received (thus reopening the claim), then the 
case must be remanded to the RO for a de novo review of the 
entire record and a merits analysis unless there would be no 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided adequate 
notice of what type of information and evidence was needed to 
substantiate her service connection claim, and the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Since the 
appeal is being remanded for other reasons outlines above, it 
is appropriate to also direct that the RO furnish proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
to comply with the Court's holding.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant an 
appropriate letter providing Veterans 
Claims Assistance Act of 2000 notice 
regarding the issue of entitlement to 
service connection for the case of the 
veteran's death in order to comply with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  After completion of the above, the RO 
should then forward the  claims file to 
an appropriate VA examiner for review.

The VA examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's melanoma 
was causally related to his active duty 
service, to include exposure to herbicide 
agents.  The VA examiner should furnish a 
rationale for all opinions expressed, 
including reasons for agreeing, or 
disagreeing, with the January 2004 
internet article noting an increased risk 
of melanoma for veteran exposed to Agent 
Orange during the Vietnam war.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


